Citation Nr: 1752421	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  07-36 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The appellant served on active duty from September 1980 to November 1985; his discharge was under other than honorable conditions. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In March 2007, the appellant testified at a hearing before RO personnel; a transcript of the hearing is associated with the claims file.

In February 2010, the Board reopened the claim, which had previously been denied in October 1987, and concluded that the appellant's bad conduct discharge was a bar to receipt of VA benefits.  The appellant appealed the Board's action to the Court of Appeals for Veterans Claims (Court).  In a September 2010 Order, the Court vacated the Board's decision and remanded the case to the Board for further proceedings consistent with a September 2010 Joint Motion for Remand.

The Board remanded the appeal to the agency of original jurisdiction (AOJ) in May 2011 and November 2011 for further development.  In May 2013, the Board again decided that the character of the appellant's discharge was a bar to receipt of VA benefits.  The appellant appealed to the Court, which vacated the May 2013 Board decision and remanded the claim for compliance with a June 2013 Memorandum Decision.  In February 2015, the Board remanded the appeal to the AOJ. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to service connection for residuals of a June 1982 head trauma, which resulted in a fractured skull, specifically depressed right temporal and right zygomatic maxillary compound (ZMC) fractures.  The injury occurred when he was hit with a pipe while sleeping; he remained unconscious for several days.  He underwent corrective skull and orbital surgeries and received ongoing evaluation and treatment until his separation from service for severe headaches worsened with activity, dizziness and balance problems, right facial nerve paralysis, right ear hearing loss and tinnitus, vision problems, and memory impairment.  In March 1984, he experienced a second head trauma when he was hit on the head with a glass bottle.  The appellant was discharged from service under other than honorable conditions in November 1985.  

There are two types of bars to establishing entitlement to VA benefits based on character of discharge from military service:  statutory bars found at 38 U.S.C. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).  The statutory bars are not implicated in this particular case.

VA regulations provide that a discharge or release because of willful and persistent misconduct, or other specified offenses, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  Willful and persistent misconduct includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  Id.

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  An insane person is defined as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  When a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.  38 C.F.R. § 3.354(b).

The appellant asserts that the symptoms manifested after his 1982 head injury were residuals of a traumatic brain injury (TBI) and thus support the notion that he was insane at the time he committed the offenses that led to his discharge.  He points out that before his June 1982 head injury, he adequately performed his military duties as a finance specialist and did not have behavioral problems except for failing to go to his appointed place of duty once in June 1981 and willfully disobeying an order by a superior noncommissioned officer to shave by a certain time one morning.

The appellant reports that after his June 1982 head injury, he experienced behavioral changes and began using marijuana to medicate his ongoing symptoms from his head injury.  His service personnel records reflect he received non-judicial punishment in March 1984 for issuance of bad checks and in May 1984 for being absent from his place of duty without permission for 2.5 hours.  In October 1984, a Special Court-Martial proceeding found him guilty of possession of an object intended for the use of smoking marijuana, and wrongful distribution, use, and possession of marijuana.  There was also an additional charge of wrongful distribution and possession of marijuana, and breaking restriction.  The October 1984 charges ultimately led to his discharge from service.

After service, the appellant applied to change his discharge to honorable.  The Board for Correction of Military Records denied his appeal to change the character of his discharge.  The May 2007 decision appears to indicate that the appellant's service treatment records were not considered as reflected by findings that the "applicant's Military Personnel Records Jacket is void of any medical treatment records that indicate he was suffering from a medically or mentally disabling condition at the time of his discharge processing," and that his record is "void of any indication that he was suffering from a disabling medical or mental condition at the time of his discharge processing, and he was cleared for separation by competent medical authority."

Post-service VA treatment records include a May 2009 psychology consultation for TBI screening.  The examiner's impression was moderate to severe TBI with significant motor, sensory, and cognitive symptoms caused by the June 1982 injury.

In February 2015, the Board remanded the appeal to afford the appellant a VA examination to assess his sanity at the time he committed the offenses leading to his discharge from service.

In March 2016, a VA clinical psychologist evaluated the appellant on two separate days.  The examiner commented that the appellant continued to "endorse symptoms reflective of possible TBI residuals," including "chronic migraine headaches, problems with light sensitivity, balance, memory, learning, computation and word funding."  The examiner added that these symptoms overlapped emotional disturbance.  The diagnosis was recurrent, severe major depressive disorder without psychotic symptoms and cannabis use disorder.  The examiner explained that it was not possible without resorting to speculation and conjecture to determine the origin of the appellant's possible TBI residuals.  However, the psychologist remarked, "these significant mood disruptions and emotional regulation difficulties, if experienced at the time of his offenses, could account for disruptive behaviors and impaired judgment."  The psychologist concluded that further assessment of TBI residuals required medical/neurological examination.

Unfortunately, the March 2016 examiner did not provide an opinion as to the appellant's sanity at the time he committed the offenses.  Moreover, the AOJ did not arrange for further examination to determine whether the appellant did in fact have residuals of a TBI during military service and whether any such TBI residuals rendered him insane at the time of his offenses.  Therefore, remand is necessary to obtain further medical examination and opinion evidence. 

Prior to arranging another VA examination, the AOJ should obtain and associate with the claims file ongoing VA treatment records dating since April 2017.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any treatment records from the Syracuse VA Medical Center and related clinics dating since April 2017.

2.  Arrange for a VA examination by an appropriate medical professional(s) to determine whether the appellant incurred a TBI in June 1982 and/or March 1984.  All indicated tests and studies are to be performed.  The electronic claims file must be made available to the examiner(s) for review in conjunction with the examination.  The purpose of the examination is to obtain an opinion as to whether the appellant was "insane" as defined by 38 C.F.R. § 3.354(a) concurrent with his misconduct during service.  In that context, a detailed history should be obtained regarding the appellant's situation, state of mind, and behavior during service before and after the 1982 head trauma, including consideration of any residuals of TBI manifested at the time of the appellant's offenses.

("Insanity" for VA purposes is defined as follows:  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.)  

Following a detailed review of the entire claims file, the examiner is asked to respond to the following:

a) Did the appellant exhibit, due to disease (including residuals of a TBI), a more or less prolonged deviation from his normal method of behavior around the time of any charged misconduct, including the offenses and Special Court-Martial conviction related to his wrongful possession, use, and distribution of marijuana, and possession of an object intended for the use of smoking marijuana, or at any other time during military service; or
b) Did the appellant interfere with the peace of society during military service; or
c) Did the appellant become antisocial or so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resided during military service?

A medical analysis and explanation must be included with the examiner's retrospective opinion(s).  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner must explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional development suggested by the examiner be undertaken so that definite opinions with respect to any TBI residuals manifested in service and the effects, if any, of such residuals on the appellant's behavior during service, can be obtained.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the appellant and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

